AO 442 (Rev, 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT f
; for the Fl -D.

Middle District of North Carolina

f
United States of America

 

Vy.
CHRISTOPHER ADAM TETTER Case No, 1:20CR224-1

 

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to.be arrested) ___. CHRISTOPHER ADAM TETTER ;
who is accused of an offense or violation based on the following document filed with the court:

@& Indictment O Superseding Indictment O Information © Superseding Information © Complaint
© Probation Violation Petition CG) Supervised Release Violation Petition © OViolation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to distrbute oxcodone In violation of 21:846 and 841(b}(1)(C).

 

 

 

 

. Date: 06/23/2020 John S. Brubaker, Clerk
Issuing officer's signature
City and state: Greensboro, North Carolina /s/ Joy Daniel, Deputy Clerk
Printed name and title
Return

 

This warrant was received on (date) CX63 (£6 /LOP and the person was arrested on (date) OG / 26/Z0 ZO
at (city and state) Wi DK res VICES . pA fj
/ 7
Date: GC/ZGe [ZOOL 1 ger |

Arresting officer's signature

SAA COLTES LAD

Printed name dnd title

 

 

 

 

Case 1:20-cr-00224-UA Document 3 Filed 06/23/20 Page 1of1
Case 1:20-cr-00224-UA Document 18 Filed 07/02/20 Page 1iof1
